256 S.W.3d 208 (2008)
STATE of Missouri, Respondent,
v.
Terry L. MILLER, Appellant.
No. WD 67409.
Missouri Court of Appeals, Western District.
July 1, 2008.
Shaun J. Mackelprang, Esq., Evan J. Buchheim, Esq., Jefferson City, MO, for Respondent.
Craig A. Johnston, Esq., Columbia, MO, for Appellant.
Before: JOSEPH M. ELLIS, P.J., LISA W. HARDWICK and JOSEPH P. DANDURAND, JJ.

ORDER
PER CURIAM:
Terry Miller appeals his conviction for possession of a controlled substance, section 195.202, RSMo 2000, and sentence of four years imprisonment. Because a published opinion would have no precedential value, a memorandum has been provided *209 to the parties. The judgment is affirmed. Rule 30.25(b).